Citation Nr: 0305979	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  94-48 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran has active military service from March 1967 to 
August 1970 and from February 1976 to February 1978.  His 
DD214 reflects that he received a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for PTSD and assigned 
a 10 percent evaluation.  Subsequently, increased evaluations 
of 30 and 50 percent have been granted in decisions actions 
of August 1995 and July 1999, respectively.  

The August 1994 rating action also reflects that the RO 
denied a claim of entitlement to service connection for a 
skin condition, claimed as due to exposure to Agent Orange.  
Initially, the veteran appealed that claim.  However, in a 
September 1995 statement, he elected to withdraw his appeal 
of that claim.  Although the claim was re-raised later, it 
was not appealed thereafter.

A video conference hearing was held at the RO before the 
undersigned member of the Board in November 1999.  The 
transcript is of record.  At the hearing, the veteran 
clarified that the only remaining issue on appeal was 
entitlement to a rating in excess of 50 percent for PTSD.  
Hearing transcript, page 2.  A July 1999 rating decision 
previously granted the 50 percent rating, effective June 30, 
1997.  


FINDINGS OF FACT

1.  Since October 7, 1997, but not before, the evidence 
reflects that the veteran's PTSD is productive of occupation 
and social impairment with deficiencies in most areas as 
manifested by impaired impulse control, depression affecting 
the ability to function effectively, inability to establish 
and maintain effective relationships, irritability, sleep 
disturbance, intrusive thoughts, and avoidance of social 
situations.

2.  It has not been shown that PTSD is productive of total 
occupational and social impairment, and the most recent VA 
examination report of 2000 indicated that the veteran was 
employed at that time.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for 
PTSD have been met, effective from October 7, 1997, but no 
earlier.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying the duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, supra; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases which had been decided by the Board 
before the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  The appellant was advised, 
by virtue of detailed Statements of the Case (SOCs) and 
Supplemental Statements of the Case (SSOCs) issued from 
September 1994 to July 2002, of the pertinent law and what 
the evidence must show in order to substantiate his claim.  
The Board believes that appropriate notice has been given in 
this matter.  The SOCs also advised him of the evidence that 
had been obtained and considered by the RO, including 
treatment records as well as VA examination reports.  

In particular, in the July 2002 SSOC, the veteran was advised 
of the provisions of the VCAA and in correspondence from the 
RO dated that same month, he was given an opportunity to 
submit or identify any additional evidence pertinent to the 
claim.  In response, the veteran indicated that he had 
nothing to provide for the record.  It thus appears that all 
obtainable evidence identified by the veteran relative to him 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA. 38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098- 99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

Factual Background

In an August 1994 rating action, the RO granted entitlement 
to service connection for PTSD for which a 10 percent 
evaluation was assigned.  The grant was based on service 
medical records which reflect that the veteran was seen for 
recurring dreams of emotionally traumatic events and findings 
made during an August 1994 VA examination, at which time a 
diagnosis of PTSD related to his Vietnam experience was made 
and a Global Assessment of Functioning (GAF) score of 60 was 
assigned.  The veteran appealed that determination with 
respect to the assigned evaluation.

In February 1995, the veteran presented testimony at a 
hearing held at the RO.  He indicated that his manifestations 
of PTSD included flashbacks, trouble getting along with 
others, sleeplessness and inability to control anger at work.  
In an August 1995 decision, the hearing officer granted an 
increased evaluation of 30 percent for the veteran's PTSD.  
In a September 1995 statement, the veteran indicated that he 
wished to pursue an evaluation in excess of 30 percent for 
PTSD.

A VA PTSD examination was conducted in December 1996.  It was 
noted that the veteran had been homeless for a time.  His 
symptoms included flashbacks, sleeplessness, nightmares, and 
a volatile temper.  He denied any suicidal ideation.  It was 
noted that industrially, the veteran worked on intermittent 
temporary assignments as a nursing assistant and that during 
the past year, he had worked for a maximum of 3-4 months, 
apparently due to repeated angry confrontations with 
supervisors.  Mental status examination showed that the 
veteran was appropriately dressed and that speech was fluent 
and logical.  Mood was anxious.  The veteran was oriented in 
all spheres.  There was no psychotic thinking or evidence of 
suicidal/homicidal ideation.  Short-term memory was intact.  
Insight was described as fair.  Axis I diagnoses of PTSD and 
dysthymic disorder, secondary to PTSD were made.  A GAF score 
of 52 was assigned.  

A VA medical record dated in June 30, 1997 reflects that the 
veteran related his Vietnam experiences and the guilt and 
symptoms which he experienced, including flashbacks, as a 
result of his experience.

The record includes an October 7, 1997 statement of a VA 
clinical psychologist.  The statement indicated that the 
veteran suffered from chronic PTSD including frequent 
symptoms of anxiety, confusion, depression, guilt, 
fearfulness, isolation, and intrusive thoughts of combat.  It 
was noted that these symptoms resulted in the veteran having 
great difficulty in establishing and maintaining social 
relationships and great difficulties in coping with the 
normal conditions and stressors or work, severely disrupting 
his work capabilities.  

A VA PTSD examination was conducted in January 1998.  Mental 
status examination revealed that the veteran's mood was 
depressed and very tense.  Affect was restricted and speech 
was normal.  Thought process was goal directed and there was 
no loosening of association or flights of ideation.  The 
veteran denied having hallucinations or suicidal ideations 
and he was not delusional.  He reported having intrusive 
thoughts and flashbacks about his Vietnam experience.  
Insight and judgment were described as fair.  The veteran was 
oriented and his short and long-term memory was grossly 
intact.  An Axis I diagnosis of PTSD was made and a GAF score 
of 48 was assigned, consistent with serious symptoms or 
serous impairment in social, occupational or school 
functioning. 

A VA mental health record dated in December 1998 indicated 
that the veteran only slept for 2-3 hours at a time, and that 
it was not uncommon for him to awake feeling panicked and 
anxious.  He reported having symptoms including flashbacks, 
intrusive thoughts, depression and anxiety, which diminished 
his concentration and short-term memory as well as increasing 
his level of irritability.  It was noted that no homicidal or 
suicidal ideations were present.    

The veteran presented testimony at a video conference hearing 
held before the undersigned Veterans Law Judge in November 
1999.  The veteran indicated that he was being treated for 
PTSD at the Dallas, TX VAMC, approximately every 3 weeks and 
that he was taking the medication Amitriptyline every night 
for PTSD.  He stated that his symptoms included 
sleeplessness, nightmares and isolation.  The veteran 
indicated that he was not married, but had been divorced 4 
times.  He indicated that he did not have any hobbies and was 
not employed, but had last been employed 2 years previously.  
The veteran testified that he had had 3 physical 
confrontations while employed.  

A VA PTSD examination was conducted in May 2000.  Mental 
status examination revealed that the veteran was cooperative, 
goal-oriented and oriented to time, place and person.  Speech 
was normal.  Affect reflected moderate tension and anxiety.  
Mood revealed moderate depression.  There was no psychosis, 
delusions, hallucinations or organicity noted.  Memory was 
described as not very good and insight was noted as slight.  
An impression of chronic PTSD was made and a GAF score of 50 
was assigned.  The examiner commented that it appeared that 
the veteran was employed, but noted that he changed jobs 
frequently, either due to precipitating an incident or 
getting mad and walking off the job.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  During the 
course of the period covered by this appeal, the provisions 
of Diagnostic Code 9411 were revised.  Specifically, on 
October 8, 1996, the VA published a final rule, effective 
November 7, 1996, to amend the section of the Schedule for 
Rating Disabilities dealing with mental disorders. 61 FR 
52695, Oct. 8, 1996.  Where laws or regulations change after 
a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the version of Code 9411 in effect prior to November 7, 
1996, a 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior. Demonstrably unable to obtain or retain 
employment.  The criteria under DC 9411 for a 100 percent 
rating have each been found to be an independent basis for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 
95, 97 (1994).

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 provide that a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

Analysis

The veteran's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code 9411, effective from June 30, 
1997.  

The Board notes that with respect to the increased rating 
claim, VAOPGCPREC 3-2000 holds that when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g).  
The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (April 10, 2000).

The medical records and examinations, particularly the most 
recent ones show that the veteran's symptoms include 
sleeplessness, flashbacks, intrusive thoughts, irritability, 
and anger.  Such symptoms are contemplated in the currently 
assigned 50 percent rating under DC 9411.  

Under the new criteria, the competent evidence fails to 
demonstrate obsessional rituals, spatial disorientation, 
unprovoked periods of violence or difficulties with impulse 
control, personal neglect, persistent delusions or 
hallucinations, grossly inappropriate behaviors, any 
inability to perform the activities of daily living, 
disorientation or memory loss as to the veteran's own 
personal information due to PTSD, consistent with a 70 
percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

However, the medical records do reflect that occupational and 
social impairment with deficiencies in most areas is 
demonstrated by near continuous depression affecting the 
ability to function effectively; impaired impulse control and 
difficulty in adapting to stressful circumstance.  The 
earliest indication that the veteran's symptoms were 
significantly impacting his social and industrial 
capabilities was shown in the October 1997 statement of a VA 
psychologist, in which it was opined that the veteran's 
symptoms including frequent anxiety and depression had 
resulted in the veteran having great difficulty in 
establishing and maintaining social relationships and great 
difficulties in coping with the normal conditions and 
stressors or work, severely disrupting his work capabilities.  
Impaired impulse control was documented by virtue of the 
veteran's November 1999 hearing testimony in which he 
reported that he had had 3 physical confrontations while 
employed.  In the May 2000 VA examination report, the 
examiner commented that although it appeared that the veteran 
was employed, he changed jobs frequently, either due to 
precipitating an incident or getting mad and walking off the 
job.

Also supporting a conclusion that the veteran's PTSD symptoms 
warrant a 70 percent evaluation are the GAF scores of 48 and 
50, which were assigned during the most recent VA 
examinations of January 1998 and May 2000, respectively.  The 
GAF scale reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  See 
38 C.F.R. § 4.130 (2001).  A 41-50 score indicates "serious 
symptoms...OR any serious impairment in social, occupational, 
or school functioning...." A 51-60 score indicates "moderate 
symptoms...OR any moderate difficulty in social, 
occupational, or school functioning...." Id.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 243 (1995).  Clearly, the veteran's symptomatology 
was classified at serious during both of the most recent VA 
examinations.  

The Board recognizes that the Court has held that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436  (2002).  The Court 
also stated that the analysis should not be limited solely to 
whether the claimant exhibits the symptoms listed in the 
rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436  
(2002).  Consequently, in this case and as discussed above, 
the Board finds that the medical evidence reflects that the 
veteran demonstrates occupational and social impairment with 
deficiencies in most areas, warranting a 70 percent 
evaluation under 38 C.F.R. § 4.130, DC 9411, effective from 
October 7, 1997.  Accordingly, to this extent the appeal is 
granted.

However, there is no indication that the veteran's currently 
manifested symptoms of PTSD are consistent with a 100 percent 
evaluation under either the old or new criteria.  The 
evidence is negative for persistent psychotic symptoms like 
active delusional or hallucinatory ideations, the inability 
to care for self, disorientation to time and place, or 
persistent danger of hurting self or others.  Moreover, the 
most recent VA examination report of 2000 indicated that the 
veteran was employed as of that time.  Accordingly, there is 
no basis for the assignment of a 100 percent evaluation.

In conclusion, the above-cited findings are consistent with 
the assignment of a 70 percent evaluation effective from 
October 7, 1997, under the criteria effective subsequent to 
November 7, 1996.  The appeal is granted to this extent.


ORDER

Entitlement to a 70 percent rating for PTSD, effective from 
October 7, 1997, but no earlier, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

